DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-14, 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Mathews et al (US 2011/0156675 A1) in view of Lys et al. (US 2007/00188114 A1).
Regarding clam 1, Mathews teaches a power module, comprising: a power converter having a controller configured to control the power converter (see 716, fig.7, para. 0078), the controller being configured to control the power converter using feedback for a first load on the power converter (see 716, S1, FB, 702 fig.7, para. 0083-0084), and to allow the power converter to operate (see 700, 754, 756, fig.7, para. 0085).
Mathews fails to disclose and to allow the power converter to operate without controlling the power converter using the feedback for second load.
In an analogous art Lys teaches to allow the power converter to operate without controlling the power converter using the feedback for second load (see 202 fig.10 para. 0086, 0094).
Hence it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Lys to allow the converter to operate without feedback in the invention Mathews to reduce circuit complexity.
Regarding claim 38, combination of Mathews and Lys teaches invention set forth above, Mathews further teaches wherein the power converter is a resonant power converter (see 716, fig.7, para. 0078). 
Regarding claim 39, combination of Mathews and Lys teaches invention set forth above, Mathews further teaches wherein the power converter operates with feedforward control when an output of the power converter is within or below a first range load (see 700, 754, 756, fig.7, para. 0083-0085).
Regarding claim 40, combination of Mathews and Lys teaches invention set forth above, Mathews further teaches the control with feedback is performed using hysteresis load (see 700, 754, 756, fig.7, para. 0083-0085). 
Regarding claim 41, combination of Mathews and Lys teaches invention set forth above, Mathews further teaches wherein control with feedback using hysteresis includes varying sub-modulation based on the feedback load (see 700, 754, 756, fig.7, para. 0083-0085).  
Regarding clam 5, Mathews teaches a power module, power module, comprising: a power converter having a controller configured to control the power converter (see 716, fig.7, para. 0078), the controller being configured to control the power converter using feedback when an output of the power converter is within a first range (see 716, S1, FB, 702 fig.7, para. 0083-0084), and to allow the power converter to operate (see 700, 754, 756, fig.7, para. 0085). 
Mathews fails to disclose and to allow the power converter to operate without controlling the power converter using the feedback for second load.
In an analogous art Lys teaches to allow the power converter to operate without controlling the power converter using the feedback for second load (see 202 fig.10 para. 0086, 0094).
Hence it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Lys to allow the converter to operate without feedback in the invention Mathews to reduce circuit complexity.
Regarding claim 9, combination of Mathews and Lys teaches invention set forth above, Mathews further teaches wherein the power converter is a resonant power converter (see 716, fig.7, para. 0078). 
Regarding claim 10, combination of Mathews and Lys teaches invention set forth above, Mathews further teaches wherein the power converter operates with feedforward control when the output of the power converter is within or below the first range (see 700, 754, 756, fig.7, para. 0083-0085). 
Regarding claim 11, combination of Mathews and Lys teaches invention set forth above, Mathews further teaches wherein the control with feedback is performed using hysteresis (see 700, 754, 756, fig.7, para. 0083-0085). 
Regarding claim 12, combination of Mathews and Lys teaches invention set forth above, Mathews further teaches wherein control with feedback using hysteresis includes varying sub-modulation based on the feedback (see 700, 754, 756, fig.7, para. 0083-0085). 
Allowable Subject Matter
Claims 15, 17-19 are allowed.
Regarding clam 15, Mathews teaches A power module, comprising: a power converter having a controller configured to control the power converter (see 716, fig.7, para. 0078), the controller being configured to i) when an output of the power converter is within a first range (see 716, S1, FB, 702 fig.7, para. 0083-0084), control the power converter using feedback (see 716, S1, FB, 702 fig.7, para. 0083-0084), 
Mathews doesn’t expressly teach to sub-modulate the power converter with hysteresis, such that the power converter is turned off when an output of the power converter reaches an upper edge of a hysteresis band and the power converter is turned on when the output reaches a lower edge of the hysteresis band; and ii) allow the power converter to operate without the feedback when the output falls below the lower edge of the hysteresis band. 
Hence claim 15 is deemed allowable.
Claims 17-19 depend on allowable claim 15, hence claims 15-19 are also deemed allowable.
Claims 13, 14, 42, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 42, combination of Mathews and Lys teaches invention set forth above, Combination doesn’t expressly teach wherein varying the sub-modulation based on the feedback comprises turning off the power converter when an output of the power converter reaches an upper boundary of a hysteresis band and turning on the power converter when the output of the power converter reaches a lower boundary of the hysteresis band. 
Hence claim 42 will be deemed allowable, if written in independent form. 
Claims 43, depend on claim 42 hence claim 43 will also be deemed allowable if claim 42 is written in independent form.
Regarding claim 13, combination of Mathews and Lys teaches invention set forth above, Combination doesn’t expressly teach wherein varying the sub-modulation based on the feedback comprises turning off the power converter when an output of the power converter reaches an upper boundary of a hysteresis band and turning on the power converter when the output of the power converter reaches a lower boundary of the hysteresis band. 
Hence claim 13 will be deemed allowable, if written in independent form. 
Claims 14, depend on claim 13 hence claim 14 will also be deemed allowable if claim 13 is written in independent form.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836